 

Exhibit 10.10

 

September 21, 2009

Amanda Kleha

[Personal Address]

 

Dear Amanda,

On behalf of Zendesk, Inc. (the "Company"), I am pleased to offer employment to
you. The purpose of this letter is to outline the terms for your employment.

Position: Your initial position with the Company will be Director of Online
Marketing. This is a regular full-time exempt position located at the Company's
headquarters in San Francisco.

Start Date: Unless otherwise agreed, your first day of employment will be
October 12, 2009.

Salary: The Company will pay you an annual salary of $120,000, paid
semi-monthly, and subject to periodic review and adjustment at the discretion of
the Company. Your salary and other compensation will be subject to applicable
deductions and withholdings.

Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to employees, including health,
life, disability and dental insurance, subject to the terms and conditions of
those plans and programs which may be modified from time to time. Details of
these benefits programs, including mandatory employee contributions, will be
made available to you when you start. You also will be eligible to receive paid
vacation time. You will be eligible for up to fifteen (15) days of paid vacation
per year, which shall accrue on a prorated basis. Other provisions of the
Company's vacation policy are set forth in the policy itself.

Stock Options: You will be eligible to participate in the Company's stock option
program, subject to approval by the Board of Directors. We will recommend to the
Board of Directors that you be granted an option to purchase 80,000 shares of
the Company's common stock at the stock's then fair market value. Your
eligibility for stock options will be governed by the 2009 Stock Option and
Grant Plan and any associated stock option agreement required to be entered into
by you and the Company.

Representation Regarding Other Obligations: This offer is conditioned on your
representation that you are not subject to any confidentiality, non-competition
agreement or any other similar type of restriction that may affect your ability
to devote full time and attention to your work at Zendesk. If you have entered
into any agreement that may restrict your activities on behalf of the Company,
please provide me with a copy of the agreement as soon as possible.

 

--------------------------------------------------------------------------------

 

Other Terms: Your employment with the Company shall be on an at-will basis. In
other words, you or the Company may terminate employment for any reason and at
any time, with or without notice. Similarly, the terms of employment outlined in
this letter are subject to change at any time provided that the at-will nature
of your employment may not be altered except by a formal writing signed by the
Company's Chief Executive Officer. You also will be required to sign the
Company's standard Confidentiality and Assignment Agreement ("Employee
Agreement") as a condition of your employment. This offer letter and the
Employee Agreement shall be governed by California law. A copy of that Agreement
is enclosed. In addition, as with all employees, our offer to you is contingent
on your submission of satisfactory proof of your identity and your legal
authorization to work in the United States.

We are excited about the opportunity to work with you at Zendesk, Inc. If you
have any questions about this information, please do not hesitate to call.
Otherwise, please confirm your acceptance of this offer of employment by signing
below and returning a copy to me by September 23, 2009, preferably by scanning
and emailing to me at rick@zendesk.com. We are confident that with you
background and skills, you will have an immediate positive impact on our
organization.

Very truly yours

 

/s/ Richard S. Rigoli

 

Richard S. Rigoli

 

Chief Financial Officer

 

Enclosure

 

/s/ Amanda Kleha

 

9.25.09

Employee's Name

 

Date

 

 